Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(g)(1) during the course of an interference conducted under section 135 or section 291, another inventor involved therein establishes, to the extent permitted in section 104, that before such person’s invention thereof the invention was made by such other inventor and not abandoned, suppressed, or concealed, or (2) before such person’s invention thereof, the invention was made in this country by another inventor who had not abandoned, suppressed, or concealed it. In determining priority of invention under this subsection, there shall be considered not only the respective dates of conception and reduction to practice of the invention, but also the reasonable diligence of one who was first to conceive and last to reduce to practice, from a time prior to conception by the other.


A rejection on this statutory basis (35 U.S.C. 102(g) as in force on March 15, 2013) is appropriate in an application or patent that is examined under the first to file provisions of the AIA  if it also contains or contained at any time (1) a claim to an invention having an effective filing date as defined in 35 U.S.C. 100(i) that is before March 16, 2013 or (2) a specific reference under 35 U.S.C. 120, 121, or 365(c) to any patent or application that contains or contained at any time such a claim.
Claim(s) 1-3, 5, 8-11, 13, 15, 16, 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmitz (US 2011/0251008).
Regarding Claim 1, Schmitz discloses a mid-sprocket assembly comprising: 
an input shaft (30) to receive an input force, 
the input shaft having a plurality of input shaft gears (46-51) coupled therewith; and a countershaft (52) having a plurality of countershaft gears (53-58) coupled therewith, 
at least one of the plurality of countershaft gears selectively and axially engaged to receive the input force from at least one of the plurality of input shaft gears and provide an output force to a drive wheel of a vehicle (Fig. 3).
Regarding Claim 2, Schmitz discloses the mid-sprocket assembly of Claim 1, wherein the drive wheel of the vehicle is a rear wheel of the vehicle ([0148]).
Regarding Claim 3, Schmitz discloses the mid-sprocket assembly of Claim 1, further comprising: 
an output shaft (118) to receive the output force from at least one of the plurality of countershaft gears; 
a chainring (28) coupled with the output shaft; and 
a chain ([0148]) rotatably coupled with the chainring, 
the chain to transfer the output force from the chainring to the drive wheel of the vehicle ([0148]).
Regarding Claim 5, Schmitz discloses the mid-sprocket assembly of Claim 1, further comprising: 
a shifting mechanism (70), the shifting mechanism comprising: 
a shifting shaft (72) within the mid-sprocket assembly, the shifting shaft coupleable with at least one of the plurality of countershaft gears on the countershaft; and 
a shifter ([0162]) located away from said mid-sprocket assembly, the shifter communicatively coupled with the shifting shaft, 
a manipulation of the shifter causes the shifting shaft to select one of said at least one of said plurality of countershaft gears to engage with said at least one of the plurality of input shaft gears ([0162] & [0191]).
Regarding Claim 8, Schmitz discloses a method of transmitting a force received from a drive component to a drive wheel of a vehicle via a mid-sprocket assembly, the method comprising: 
receiving an input force from a drive component to at least one input shaft gear of an input shaft (30), 
the input shaft having a plurality of input shaft gears (46-51) coupled therewith; 
transferring the input force from the input shaft to at least one countershaft gear of a countershaft (52), 
the countershaft having a plurality of countershaft gears (53-58) coupled therewith;  12
FOX-0088USgenerating an output force from the countershaft, the output force generated from the input force transferred from the input shaft; and 
providing the output force to a drive wheel of a vehicle ([0181].
Regarding Claim 9, Schmitz discloses the method of Claim 8 wherein transferring the input force further comprises: 
selectively and axially engaging at least one of the plurality of countershaft gears with at least one of the plurality of input shaft gears; and 
transferring the input force to one of the plurality of countershaft gears from one of the plurality of input shaft gears ([0181], [0186], [0187]).
Regarding Claim 10, Schmitz discloses the method of Claim 8, wherein the drive wheel of the vehicle is a rear wheel of the vehicle ([0148]).
Regarding Claim 11, Schmitz discloses the method of Claim 8, further comprising 
providing the output force from the countershaft to an output shaft (118); 
coupling a chainring with the output shaft (28); 
providing a chain to couple the chainring with the drive wheel ([0148]); and 
utilizing the chain to transfer the output force from the chainring to the drive wheel of the vehicle ([0148]).
Regarding Claim 13, the method of Claim 8, further comprising 
providing a shifting shaft (72) within the mid-sprocket assembly; and 
communicatively coupling a shifter ([0162]) with the shifting shaft, the shifter located away from said mid-sprocket assembly; and 
manipulating the shifter causes the shifting shaft to engage with said input shaft and said countershaft ([0162] & [0191]).
Regarding Claim 15, Schmitz discloses a mid-sprocket assembly comprising: 
an input shaft (30) to receive an input force, 
the input shaft having a plurality of input shaft gears (46-51) coupled therewith; and a countershaft (52) having a plurality of countershaft gears (53-58) coupled therewith, 
at least one of the plurality of countershaft gears selectively and axially engaged to receive the input force from at least one of the plurality of input shaft gears and provide an output force ([0162]); and 
an output shaft (118) to receive the output force from at least one of the plurality of countershaft gears, and transfer the output force to a drive wheel of a vehicle.
Regarding Claim 16, Schmitz discloses the mid-sprocket assembly of Claim 15, further comprising: 
a chainring (28) coupled with the output shaft; and 
a chain rotatably coupled with the chainring, 
the chain to transfer the output force from the chainring to the drive wheel of the vehicle ([0148]).
Regarding Claim 18, Schmitz discloses the mid-sprocket assembly of Claim 15, further comprising: 
a shifting shaft (72) within the mid-sprocket assembly; and 
a shifter ([0162]) located away from said mid-sprocket assembly, the shifter communicatively coupled with the shifting shaft, 
a manipulation of the shifter causes the shifting shaft to engage with one of said plurality of countershaft gears ([0162] & [0191]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4, 12, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmitz in view of Schroedl (US 2012/0172165).
Regarding Claim 4, Schmitz discloses the mid-sprocket assembly of Claim 1, further comprising: 
an output shaft (Schmitz 118) to receive the output force from at least one of the plurality of countershaft gears and a belt (Schmitz [0169]).
Schmitz does not disclose a belt cog coupled with the output shaft; and a belt rotatably coupled with the elt cog, the belt to transfer the ouput force from the belt cog to the drive wheel of the vehicle.
Schroedl does disclose a belt cog (Schroedl 120) coupled with the output shaft; and 
a belt (Schroedl 80) rotatably coupled with the belt cog, 
the belt to transfer the output force from the belt cog to the drive wheel of the vehicle (Schroedl [0060]).
	Schmitz and Schroedl are considered analogous art to the claimed art because they are in the same area of bicycles. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the assembly of Schmitz with the teaching of Schroedl to include the belt and cog. Modifying Schmitz allows for durability and lower maintenance.
Regarding Claim 12, Schmitz discloses the method of Claim 8, further comprising 
providing the output force from the countershaft to an output shaft (Schmitz 118). 
Schmitz does not disclose coupling a belt cog with the output shaft; providing a belt to couple the belt cog with the drive wheel; and utilizing the belt to transfer the ouput force from the belt cog to the drive wheel of the vehicle.
Schroedl discloses coupling a belt cog (Schroedl 120) with the output shaft;  13 
FOX-0088USproviding a belt (Schroedl 80) to couple the belt cog with the drive wheel; and 
utilizing the belt to transfer the output force from the belt cog to the drive wheel of the vehicle (Schroedl [0060]).
Schmitz and Schroedl are considered analogous art to the claimed art because they are in the same area of bicycles. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the assembly of Schmitz with the teaching of Schroedl to include the belt and cog. Modifying Schmitz allows for durability and lower maintenance.
Regarding Claim 17, Schmitz discloses the mid-sprocket assembly of Claim 15, but does not disclose a belt cog coupled with the output shaft; and a belt rotatably coupled with the belt cog, the belt to transfer the ouput force from the belt cog to the drive wheel of the vehicle.
Schroedl discloses 15FOX-0088USa belt cog (Schroedl 120) coupled with the output shaft; and 
a belt (Schroedl 80) rotatably coupled with the belt cog, 
the belt to transfer the output force from the belt cog to the drive wheel of the vehicle (Schroedl [0060]).
Schmitz and Schroedl are considered analogous art to the claimed art because they are in the same area of bicycles. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the assembly of Schmitz with the teaching of Schroedl to include the belt and cog. Modifying Schmitz allows for durability and lower maintenance.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmitz in view of Lermen (US 2011/0167943).
Regarding Claim 6, Schmitz discloses the mid-sprocket assembly of Claim 5, wherein said shifting shaft further comprises: 
a plurality of shift rings (Schmitz 90) coupled therewith, the plurality of shift rings interspersed within said plurality of countershaft gears, the plurality of shift rings having varying spaces and space angles (Schmitz Fig. 4), 
each of the plurality of shift rings comprising:  11 
FOX-0088USa shift ring cam pin hole (Schmitz 160), 
the shift ring cam pin hole to receive a shifting pin (Schmitz 74, Lermen 65, 65a), the cam pin to couple at least one of the plurality of shift rings with the input shaft via an input shaft cam pin hole on said input shaft (Schmitz [0015]).
Schmitz does not disclose a shifting pin to be a cam pin.
Lerman discloses the shifting pin to be a cam pin (Lermen 65, 65a).
Schmitz and Lerman are considered analogous art to the claimed art because they are in the same area of bicycle transmissions. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the shifting pin of Schmitz with the teaching of Lermen by modifying the pin to be a cam pin. Modifying Schmitz would allow for better security and improved function. 
Regarding Claim 19, the mid-sprocket assembly of Claim 18, wherein said shifting shaft further comprises: 
a plurality of shift rings (Schmitz 90) coupled therewith, the plurality of shift rings interspersed within said plurality of countershaft gears, the plurality of shift rings having varying spaces and space angles (Schmitz Fig. 4), 
each of the plurality of shift rings comprising: 
FOX-0088USa shift ring cam pin hole (Schmitz 160), 
the shift ring cam pin hole to receive a shifting pin (Schmitz 74, Lermen 65, 65a), the pin to couple at least one of the plurality of shift rings with the input shaft via an input shaft cam pin hole on said input shaft (Schmitz [0015]).
Schmitz does not disclose a shifting pin to be a cam pin.
Lerman discloses the shifting pin to be a cam pin (Lermen 65, 65a).
Schmitz and Lerman are considered analogous art to the claimed art because they are in the same area of bicycle transmissions. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the shifting pin of Schmitz with the teaching of Lermen by modifying the pin to be a cam pin. Modifying Schmitz would allow for better security and improved function. 

Claim(s) 7, 14, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmitz in view of Lermen, and further in view of Hazel (US 2468011).
Regarding Claim 7, modified Schmitz discloses the mid-sprocket assembly of Claim 6, further comprising: 
each of the plurality of shift rings further comprising: 
a shift pawl interface (Schmitz 142) on at least one side thereof, 
said shift pawl interface of at least one of said plurality of shift rings engages with said countershaft pawl interface of one countershaft gear to engage said countershaft with said input shaft (Schmitz [0051]).
	Schmitz does not disclose countershaft gears having a countershaft pawl interface on one side thereof.
Hazel discloses countershaft gears having a countershaft pawl interface on one side thereof (Hazel 43, col. 3 lines 24-28).
Modified Schmitz and Hazel are considered analogous art to the claimed art because they are in the same area of pedal driven vehicles (bicycles). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the countershaft gears of modified Schmitz with the teaching of Hazel by including a pawl onto the gears. Modifying Schmitz would allow for additional control of driving and gears. 
Regarding Claim 14, Schmitz discloses the method of Claim 13, further comprising: 
providing an input shaft cam pin hole (Schmitz 160) on said input shaft; 
coupling a plurality of shift rings (Schmitz 90) with the shifting shaft, the plurality of shift rings interspersed within said plurality of countershaft gears, the plurality of shift rings having varying spaces and space angles (Schmitz Fig. 4), 
and each of the plurality of shift rings comprising: 
a shift ring cam pin hole (Schmitz 160), 
each of the plurality of shift rings further comprising: 
a shift pawl interface (Schmitz 142) on at least one side thereof; and 
utilizing said shift pawl interface to engage with said countershaft pawl interface thereby coupling at least one of the plurality of shift rings with at least one of said plurality of countershaft gears (Schmitz [0051]).
Schmitz does not disclose a cam pin to couple at least one of the plurality of shift rings with said input shaft, nor a countershaft pawl interface on one side of each of the plurality of countershaft gears.
Lerman discloses utilizing a cam pin (Lermen 65, 65a) to couple at least one of the plurality of shift rings with said input shaft. 
Hazel discloses providing a countershaft pawl interface on one side of each of the plurality of countershaft gears (Hazel 43, col. 3 lines 24-28)
Schmitz, Lerman, and Hazel are considered analogous art to the claimed art because they are in the same area of pedal driven vehicles (bicycles). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the assembly of Schmitz with the teaching of Lerman to use a cam pin as the shifting pin and the teaching of Hazel by including a pawl onto the countershaft gears. Modifying Schmitz would allow for additional control of driving and gears and security of shifting. 
Regarding Claim 20, Schmitz discloses the mid-sprocket assembly of Claim 19, further comprising:  16 
each of the plurality of shift rings further comprising: 
a shift pawl interface (Schmitz 142) on at least one side thereof, 
said shift pawl interface of at least one of said plurality of shift rings engages with said countershaft pawl interface of one countershaft gear to engage said countershaft with said input shaft (Schmitz [0051]), but does not disclose countershaft gears having a countershaft pawl interface on one side thereof.
Hazel discloses countershaft gears having a countershaft pawl interface on one side thereof (Hazel 43, col. 3 lines 24-28).
Modified Schmitz and Hazel are considered analogous art to the claimed art because they are in the same area of pedal driven vehicles (bicycles). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the countershaft gears of modified Schmitz with the teaching of Hazel by including a pawl onto the gears. Modifying Schmitz would allow for additional control of driving and gears. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARENA MARY TOY whose telephone number is (571)272-9778. The examiner can normally be reached Monday - Friday: 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARENA MARY TOY/Examiner, Art Unit 3611                                                                                                                                                                                                        

/JACOB D KNUTSON/Primary Examiner, Art Unit 3611